OPINION DISIDENTE EMITIDA POR LOS
JUECES SRES. PRESIDENTE HERNÁNDEZ Y ASOCIADO ALDREY.
La única cuestión que está sometida a la decisión de este Tribunal Supremo en el presente recurso es si fue o no erró-nea la resolución que dictó el Tribunal de Distrito de San Juan, Sección Ia., por la cual declaró no haber lugar a ejecutar la sentencia que había dictado ordenando la reposición *43del apelante Dr. José S. Belaval en el cargo de que había sido separado por el Alcalde Roberto U. Todd. Cualquiera otra cuestión que no sea ésta debemos dejarla a un lado porque resultaría obiter dicta.
Los antecedentes de este Caso son los siguientes: Siendo el Dr. Belaval médico director de los hospitales del municipio de San Juan fué separado de su cargo por el alcalde Sr. Todd y habiendo establecido un procedimiento de mandamus para que se obligara al alcalde a reponerlo en su destino porque lo había separado sin darle conocimiento de la causa'de su cesantía, el tribunal de distrito libró el auto de mandamus y nosotros en grado de apelación confirmamos la sentencia por-que de la petición, único documento que pudimos considerar por no habérsenos presentado las pruebas, no resultaba que el peticionario hubiera sido notificado y oído respecto a la causa de su separación. Belaval v. Todd, 22 D. P. R. 633. Comunicada nuestra resolución al tribunal inferior, solicitó entonces de éste el Dr. Belaval que librara auto perentorio para su reposición, petición que fué negada por dicho tribunal.
Mientras esos procedimientos y otros de certiorari tu-vieron lugar, se verificaron en esta Isla las elecciones de noviembre de 1914 en las que, de acuerdo con la ley, se eli-gieron entre otros funcionarios las personas que por cuatro años habían de dirigir la administración municipal de los municipios de esta Isla, y, por tanto, los del municipio de San •Juan, siendo Roberto H. Todd electo nuevamente para el cargo de alcalde y tomaron posesión las personas elegidas.
Con tales antecedentes la cuestión a resolver en esta ape-lación es si habiendo expirado el término por el cual fué electa la administración municipal durante la cual fué nom-brado el Dr. Belaval por el Alcalde Todd tiene no obstante derecho a continuar en su destino de médico director de los hospitales a perpetuidad, mientras el cargo exista en el pre-supuesto municipal, a no ser que sea separado por justa causa, o si terminada aquélla por ministerio de la ley, cesa también *44su derecho a estar en el destino y a no ser separado sin justa cansa.
La ley dispone qne el alcalde nombrará a todos los emplea-dos municipales, necesitando para algunos de ellos la apro-bación del concejo municipal, que liará que cumplan con sus deberes y que podrá separarlos por justa causa. En cuanto al secretario, al contador, al ingeniero encargado de las obras públicas y al director de sanidad y caridad dispone también que desempeñarán sus cargos por el período para el cual fue electo o nombrado el alcalde que los nombró. Así, pues, el derecho de estos cuatro funcionarios al cargo termina al ser electo o nombrado un nuevo alcalde y éste puede ser nombrado por el Gobernador en caso de vacante o de separación. En el presupuesto municipal no existe cargo alguno con el título de director de sanidad y caridad, por lo que nos inclinamos a creer que el Dr. Belaval, como médico director de los hos-pitales, desempeñaba las funciones de ese cargo y que, por tanto, es uno de los funcionarios que terminó en su derecho al cargo al cesar el alcalde que lo nombró. Realmente sus funciones son similares a las del funcionario expresado en la ley y son de tal índole que necesariamente la ley ha querido que sea de la absoluta confianza del alcalde, al igual que los otros funcionarios a que hemos hecho referencia.
Pero si así no fuere, siempre tendremos que si no cesa con el alcalde que lo nombró, termina su derecho al cargo como los restantes empleados municipales, cuando por ministerio de la ley se extingue la administración municipal durante cuya vida fué nombrado por el alcalde.
Nada dice la ley respecto al tiempo que estos empleados tienen derecho a desempeñar su cargo, pero teniendo en cuenta que la ley dispone que cada cuatro años los electores de un municipio elijan sus administradores, tenemos que llegar a la conclusión de que cada cuatro años termina el derecho de los empleados municipales a desempeñar sus pues-tos y que la condición de no ser separados sin justa causa dura solamente durante esos cuatro años, de un lado porque *45no creemos que la administración municipal que según la ley sólo tiene vicia por cuatro años pueda nombrar empleados por más tiempo del que ella misma puede vivir, y de otro porque si la ley ha querido que cada cuatro años los electores designen las personas que lian de encargarse de la adminis-tración municipal, dando así oportunidad a que triunfen otras ideas políticas o económicas, no concebimos cómo pueda obli-garlos a que desarrollen sus planes políticos o económicos con empleados que no los secunden por su divergencia de ideas. La ley permite que las ideas políticas o económicas triunfen en los comicios y ha de entenderse también que permite sus consecuencias. Y no se diga que por medio de los jefes de los distintos departamentos pueden el alcalde y la administra-ción municipal llevar a cumplimiento las ideas que ofrecieron al electorado porque si no cuentan con subordinados que les sean adictos, les será muy difícil cumplir su misión, so pena de acudir al procedimiento peligroso e ilegal de simular cau-sas para separarlos.
La, doctrina que se establece en la opinión de la mayoría respecto a que todos los empleados, menos los cuatro especi-ficados, tienen sus. empleos a perpetuidad si no son separados con justa causa, produce el efecto de crear para ellos un de-recho que la Legislatura les negó al excluirlos del servicio civil clasificado, derecho que les reconoce por el sólo nombra-miento del alcalde y sin probar los requisitos de idoneidad que se exigen a los comprendidos en el servicio civil.
Es cierto que se egitan dos teorías contrarias con respecto a conveniencia de la inamovilidad de los empleados y que se aducen numerosas razones a favor y en contra de ella, pero hasta ahora sólo ha triunfado en nuestras leyes la ina-movilidad para los empleados del servicio civil clasificado dentro del cual no están comprendidos los empleados muni-cipales.
Por estas razones opinamos que la resolución apelada debe ser confirmada.